Case 8:20-cv-00043-SB-ADS Document 192-28 Filed 05/14/21 Page 1 of 6 Page ID
                                 #:3950




Summary Judgment Ex. 47
5/11/2021                                        Case 8:20-cv-00043-SB-ADS Document     192-28
                                                                             Student Loan            Filed
                                                                                          Consolidation      05/14/21
                                                                                                        | Federal Student Aid Page 2 of 6 Page ID
                                                                                       #:3951
   Home        Manage Loans      Student Loan Consolidation



   Consolidating your federal education loans can simplify
   your payments, but it also can result in the loss of some
   bene ts.
   Learn about consolidation so you can weigh the pros and cons and decide whether a
   Direct Consolidation Loan is right for you.




                                                                                                         Should I re nance to co
                                                                    Should I consolidate my loans?                          into
   A Direct Consolidation Loan allows you to consolidate (combine) multiple federal
   education loans into one loan. The result is a single monthly payment instead of multiple
   payments. Loan consolidation can also give you access to additional loan repayment plans
   and forgiveness programs.



            There is no application fee to consolidate your federal education loans into a
            Direct Consolidation Loan.

            You may be contacted by private companies that offer to help you apply for a
            Direct Consolidation Loan, for a fee. These companies have no affiliation with the
            U.S. Department of Education (ED) or ED’s consolidation loan servicers. There’s no
            need to pay anyone for assistance in getting a Direct Consolidation Loan. The
            application process is easy and free.




   Should I consolidate my loans?
   The answer depends on your individual circumstances.

   Pros

                If you currently have federal student loans that are with different loan servicers,
                consolidation can greatly simplify loan repayment by giving you a single loan with
                just one monthly bill.

                Consolidation can lower your monthly payment by giving you a longer period of time
                (up to 30 years) to repay your loans.

                If you consolidate loans other than Direct Loans, consolidation may give you access
                to additional income-driven repayment plan options and Public Service Loan
                Forgiveness (PSLF). (Direct Loans are from the William D. Ford Federal Direct Loan
                Program.)

                You’ll be able to switch any variable-rate loans you have to a fixed interest rate.


   Cons

                Because consolidation usually increases the period of time you have to repay your
                loans, you will likely make more payments and pay more in interest than would be
                the case if you didn’t consolidate.

                When you consolidate your loans, any outstanding interest on the loans that you
                consolidate becomes part of the original principal balance on your consolidation

https://studentaid.gov/manage-loans/consolidation                                                                                                   1/5
5/11/2021                       Case 8:20-cv-00043-SB-ADS Document         192-28
                                                                Student Loan            Filed
                                                                             Consolidation      05/14/21
                                                                                           | Federal Student Aid Page 3 of 6 Page ID
                                                                          #:3952
             loan, which means that interest may accrue on a higher principal balance than might
             have been the case if you had not consolidated.

             Consolidation may also cause you to lose certain borrower benefits—such as interest
             rate discounts, principal rebates, or some loan cancellation benefits—that are
             associated with your current loans.

             If you’re paying your current loans under an income-driven repayment plan, or if
             you’ve made qualifying payments toward Public Service Loan Forgiveness,
             consolidating your current loans will cause you to lose credit for any payments made
             toward income-driven repayment plan forgiveness or PSLF.




            If consolidation would cause you to lose the benefits associated with some of your
            current loans and you are working toward earning those benefits, you should not
            include those loans in your new Direct Consolidation Loan. When you apply for a
            Direct Consolidation Loan, you don’t have to consolidate all of your eligible loans.

            For example, if you have both Direct Loans and other types of federal student
            loans, and you have been making payments toward PSLF on your Direct Loans,
            you should not consolidate your Direct Loans along with your other loans.
            Similarly, if you have Federal Perkins Loans and you are employed in an
            occupation that would qualify you for Perkins Loan cancellation benefits, you
            should not include your Perkins Loans when you consolidate. Leaving out your
            Direct Loans or Perkins Loans will preserve the benefits on those loans.




   If you want to lower your monthly payment amount but are concerned about the impact
   of loan consolidation, you might want to consider deferment or forbearance as options for
   short-term payment relief, or consider switching to an income-driven repayment plan for
   longer-term payment relief.

   Once your loans are combined into a Direct Consolidation Loan, they cannot be removed.
   The loans that were consolidated are paid off and no longer exist.


   Should I re nance to consolidate my federal student loans into a
   private loan?
   As a federal student loan borrower, you have certain rights that are not typically available
   with private loans. While refinancing your federal student loans into a private student
   loan can sometimes lower your interest rate, your private student loan will not
   necessarily have the same terms and conditions as your federal student loan.

   You should carefully review the terms of a private student loan before you give up the
   benefits available on federal student loans. The following are some examples of benefits
   that you may lose if you refinance your federal student loan into a private student loan:

             Access to temporary loan payment relief through approved periods (deferment or
             forbearance) when you do not have to make payments because of financial hardship,
             continuing your education, or military service

             No interest accumulation on subsidized student loans during periods when
             payments are deferred

             Access to repayment plans based on your income that provide loan forgiveness once
             you have been in repayment for 20 or 25 years

             Access to various forms of loan forgiveness and discharge, such as Public Service
             Loan Forgiveness, teacher loan forgiveness, total and permanent disability
             discharge, and borrower defense to repayment discharge



   What types of loans can be consolidated?
   Most federal student loans, including the following, are eligible for consolidation:
https://studentaid.gov/manage-loans/consolidation                                                                                      2/5
5/11/2021                       Case 8:20-cv-00043-SB-ADS Document     192-28
                                                            Student Loan            Filed
                                                                         Consolidation      05/14/21
                                                                                       | Federal Student Aid Page 4 of 6 Page ID
                                                                      #:3953
            Subsidized Federal Stafford Loans

            Unsubsidized and Nonsubsidized Federal Stafford Loans

            PLUS loans from the Federal Family Education Loan (FFEL) Program

            Supplemental Loans for Students

            Federal Perkins Loans

            Nursing Student Loans

            Nurse Faculty Loans

            Health Education Assistance Loans

            Health Professions Student Loans

            Loans for Disadvantaged Students

            Direct Subsidized Loans

            Direct Unsubsidized Loans

            Direct PLUS Loans

            FFEL Consolidation Loans and Direct Consolidation Loans (only under certain
            conditions)

            Federal Insured Student Loans

            Guaranteed Student Loans

            National Direct Student Loans

            National Defense Student Loans

            Parent Loans for Undergraduate Students

            Auxiliary Loans to Assist Students


   Private education loans are not eligible for consolidation, but for some
   Direct Consolidation Loan repayment plans, the total amount of your education loan debt
   —including any private education loans—determines how long you have to repay your
   Direct Consolidation Loan.

   Direct PLUS Loans received by parents to help pay for a dependent student’s education
   cannot be consolidated together with federal student loans that the student received.


   When can I consolidate my loans?
   Generally, you are eligible to consolidate after you graduate, leave school, or drop below
   half-time enrollment.


   What are the requirements to consolidate a loan?
   Here are some of the eligibility requirements for receiving a Direct Consolidation Loan:

            The loans you consolidate must be in repayment or in the grace period.

            Generally, you cannot consolidate an existing consolidation loan unless you include
            an additional eligible loan in the consolidation.

            Under certain circumstances, you may reconsolidate an existing FFEL Consolidation
            Loan without including any additional loans.*

            If you want to consolidate a defaulted loan, you must either make satisfactory
            repayment arrangements (defined as three consecutive monthly payments) on the
            loan before you consolidate, or you must agree to repay your new Direct
            Consolidation Loan under the
                Income-Based Repayment Plan,

https://studentaid.gov/manage-loans/consolidation                                                                                  3/5
5/11/2021                         Case 8:20-cv-00043-SB-ADS Document     192-28
                                                              Student Loan            Filed
                                                                           Consolidation      05/14/21
                                                                                         | Federal Student Aid Page 5 of 6 Page ID
                                                                        #:3954
                    Pay As You Earn Repayment Plan,
                    Revised Pay As You Earn Repayment Plan, or
                    Income-Contingent Repayment Plan.

            If you want to consolidate a defaulted loan that is being collected through
            garnishment of your wages, or that is being collected in accordance with a court
            order after a judgment was obtained against you, you cannot consolidate the loan
            unless the wage garnishment order has been lifted or the judgment has been
            vacated.


   *You may be able to reconsolidate an existing

            delinquent or defaulted FFEL Consolidation Loan and repay your new Direct
            Consolidation Loan under an income-driven repayment plan;

            FFEL Consolidation Loan in order to qualify for the PSLF Program; or

            FFEL Consolidation Loan to use the no accrual of interest benefit for active duty
            service members, which states that you’re not required to pay the interest that
            accrues during periods of qualifying active duty military service (for up to 60
            months) on the portion of a Direct Consolidation Loan that repaid a Direct Loan
            Program or FFEL Program loan first disbursed on or after Oct. 1, 2008.



   What is the interest rate on a consolidation loan?
   A Direct Consolidation Loan has a fixed interest rate for the life of the loan. The fixed rate
   is the weighted average of the interest rates on the loans being consolidated, rounded up
   to the nearest one-eighth of one percent. There is no cap on the interest rate of a Direct
   Consolidation Loan.


   When do I begin repayment?
   Repayment of a Direct Consolidation Loan will begin within 60 days after the loan is
   disbursed (paid out). Your loan servicer will let you know when the first payment is due.

   If any of the loans you want to consolidate are still in the grace period, you have the
   option of indicating on your Direct Consolidation Loan application that you want the
   servicer that is processing your application to delay the consolidation of your loans until
   closer to the grace period end date. If you select this option, you won’t have to begin
   making payments on your new Direct Consolidation Loan until closer to the end of the
   grace period on your current loans.


   Are there di erent repayment plans?
   Borrowers have different needs, so there are several repayment plans—including income-
   driven repayment plans, which base your monthly payment amount on your income and
   family size. You’ll select a repayment plan when you apply for a Direct Consolidation
   Loan. Learn about repayment plans.


   How do I apply for a Direct Consolidation Loan?
   Apply for a Direct Consolidation Loan. You can complete and submit the application
   online, or you can download and print a paper application for submission by U.S. mail.

   After you submit your application electronically or by mailing a paper application, the
   consolidation servicer you selected will complete the actions required to consolidate your
   eligible loans. The consolidation servicer will be your point of contact for any questions
   you may have related to your consolidation application.

   Unless the loans you want to consolidate are in a deferment, forbearance, or grace period,
   it’s important for you to continue making payments on those loans until your
   consolidation servicer tells you that they have been paid off by your new Direct
   Consolidation Loan.


   Whom do I contact if I have questions about consolidation?
   This depends on where you are in the consolidation process.

https://studentaid.gov/manage-loans/consolidation                                                                                    4/5
5/11/2021                 Case 8:20-cv-00043-SB-ADS Document       192-28
                                                        Student Loan            Filed
                                                                     Consolidation      05/14/21
                                                                                   | Federal Student Aid Page 6 of 6 Page ID
                                                                  #:3955
   To ask questions about consolidating your loans before you apply for a Direct
   Consolidation Loan, contact the Student Loan Support Center at 1-800-557-7394.

   To request technical assistance while you are logged in and completing the Federal
   Direct Consolidation Loan Application and Promissory Note online, either complete
   and submit the feedback form or contact the Student Loan Support Center at 1-800-557-
   7394.

   To ask questions after you have submitted your Federal Direct Consolidation Loan
   Application and Promissory Note, contact the servicer for your new Direct
   Consolidation Loan. If you submitted your application online, your consolidation
   servicer’s contact information was provided at the end of the online process. If you
   submitted a paper application by U.S. mail, your consolidation servicer’s contact
   information was available when you downloaded or printed the paper application.



            Additional Links

            Repayment Plans
            Who’s My Student Loan Servicer?
            Student Loan Deferment




https://studentaid.gov/manage-loans/consolidation                                                                              5/5
